DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 5, the prior-art does not teach a rotor for a rotary electric machine, the rotor comprising: a rotational shaft that is made of an iron-based metal, and includes a flange positioned nearer to a first end of the rotational shaft than to a second end of the rotational shaft; a rotor core that: is made of a magnetic material; has a cylindrical shape; is disposed around the rotational shaft so as to be axially nearer to the second end of the rotational shaft than the flange of the rotational shaft; and includes a slot axially extending through the rotor core; a permanent magnet inserted in the slot of the rotor core; a first end plate that: is made of a non-magnetic material; is greater than the rotational shaft in linear expansion coefficient; has an annular shape; is disposed around the rotational shaft so as to be interposed between an axial second end face of the flange of the rotational shaft and an axial first end face of the rotor core and be in contact with these end faces; has an outer diameter set such that the first end plate closes an opening of the slot of the rotor core; and has an inner diameter set such that the first end plate is fitted to the rotational shaft by shrink fitting or press fitting; a fixing plate that: is made of an iron-based metal; is substantially equal to the rotational shaft in linear expansion coefficient; has an annular shape; is disposed around the rotational shaft so as to be in contact with an axial second end face of the rotor core; has an outer diameter set such that the fixing plate is disposed in a radially inner region with respect to the slot of the rotor core; and has an inner diameter set such that the fixing plate is fitted to the rotational shaft by shrink fitting or press fitting; a second end plate that: is made of a non-magnetic material; is greater than the rotational shaft in linear expansion coefficient; has an annular shape; includes an axial first end face including a recession structured to contain the fixing plate; is disposed around the rotational shaft so as to be in contact with the axial second end face of the rotor core; and has an outer diameter set such that the second end plate closes an opening of the slot of the rotor core; and a fixing tool that couples and fixes the second end plate to the fixing plate, wherein: the first end plate includes an axial first end face including a depression formed coaxially with the first end plate; the depression of the first end plate radially inwardly decreases in thickness; and the flange of the rotational shaft is positioned inside the depression of the first end plate. 
RE claim 6, the prior-art does not teach a rotor for a rotary electric machine, the rotor comprising: a rotational shaft that is made of an iron-based metal, and includes a flange positioned nearer to a first end of the rotational shaft than to a second end of the rotational shaft; a rotor core that: is made of a magnetic material; has a cylindrical shape; is disposed around the rotational shaft so as to be axially nearer to the second end of the rotational shaft than the flange of the rotational shaft; and includes a slot axially extending through the rotor core; a permanent magnet inserted in the slot of the rotor core; a first end plate that: is made of a non-magnetic material; is greater than the rotational shaft in linear expansion coefficient; has an annular shape; is disposed around the rotational shaft so as to be interposed between an axial second end face of the flange of the rotational shaft and an axial first end face of the rotor core and be in contact with these end faces; has an outer diameter set such that the first end plate closes an opening of the slot of the rotor core; and has an inner diameter set such that the first end plate is fitted to the rotational shaft by shrink fitting or press fitting; a fixing plate that: is made of an iron-based metal; is substantially equal to the rotational shaft in linear expansion coefficient; has an annular shape; is disposed around the rotational shaft so as to be in contact with an axial second end face of the rotor core; has an outer diameter set such that the fixing plate is disposed in a radially inner region with respect to the slot of the rotor core; and has an inner diameter set such that the fixing plate is fitted to the rotational shaft by shrink fitting or press fitting; a second end plate that: is made of a non-magnetic material; is greater than the rotational shaft in linear expansion coefficient; has an annular shape; includes an axial first end face including a recession structured to contain the fixing plate; is disposed around the rotational shaft so as to be in contact with the axial second end face of the rotor core; and has an outer diameter set such that the second end plate closes an opening of the slot of the rotor core; and a mounting bolt that couples and fixes the second end plate to the fixing plate, wherein: the second end plate includes an axial second end face including a depression formed coaxially with the second end plate; the depression of the second end plate radially inwardly decreases in thickness; and the mounting bolt is screwed in the fixing plate through the depression of the second end plate, and includes a head portion positioned inside the depression of the second end plate. 

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834